DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-7, 9-17, 19-20
The following claim(s) is/are amended: 1, 6, 11
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 8, 18
Claim(s) 1-7, 9-17, 19-20 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 2/7/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2015/0312751) in view of Luo (US Pub. 2012/0203850) in view of Karandikar (US Pub. 2013/0332505) and further in view of Duddy (US Pub. 2017/0049335).
With respect to Claim 1, Chen teaches an electronic device comprising: a housing; a touch screen display exposed through a portion of the housing; (Fig. 1, paras. 34-35; user devices with a touch screen display.)
wherein the memory is configured to store at least one of personal data and a priority table having priority information of each data type, and store instructions causing the processor, when executed, to: (A memory will be taught later. Fig. 3A, para. 40; user device generates a download request. The download request nominates particular types of information (the securities codes) as being a certain level of frequency of updates, which is a priority table. In the example of Fig. 3A, data for A9 is the highest level. A6-8 and A10-12, which are also visible on the screen, are given the second highest level. A1-5 and A13-25 are given the third highest level and all other data is given the fourth highest level. Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule.)
establish a connection with an external electronic device by the electronic device, (Fig. 1, para. 34; server receives link request from user device)
(Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule.)
display a plurality of areas corresponding to data types included in the priority table of the electronic device on the touch screen display, (Figs. 3a, 4a, 5a, paras. 37-38, 40-42; user device displays the clicked or locked on A13 data on the screen, which is a first display area. User device also displays A6-8, A10-12 on the screen, which is a second display area.)
display a first data in a first area of the plurality of areas when receiving the first data corresponding to a first priority from the external electronic device based on at least a portion of the priority table of the electronic device transmitted to the external electronic device, (Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule. Therefore the data for A13 will be updated on every tick.)
and after the first data is displayed in the first area, display second data in a second area of the plurality of areas when receiving the second data corresponding to a second priority from the the external electronic device based on at least a portion of the priority table of the electronic device transmitted to the external electronic device, (Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule. Therefore the data for A6-8, A10-12 will be updated on every 6-30 seconds.)
But Chen does not explicitly teach changing the priority table based on received data.
(paras. 20-21; smart phones includes processors and memory.)
a memory located inside the housing and operatively connected to the processor, wherein the memory is configured to store at least one of personal data and a priority table having priority information of each data type, and store instructions causing the processor, when executed, to: (para. 21; RAM, flash memory modules, and storage mediums such as hard disks.)
wherein the priority of the priority table of the electronic device is updated based on the received data from the external electronic device (paras. 29, 68, 78; system requests files on transfer list in order. Upon file transfer being completed, the file is removed from the file-to-be-transferred list, which is a change to the priority table based on received data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of Chen with the change to the priority list so that the device need not prioritize data it has already successfully caused a transfer of. (Luo, para. 78)
But modified Chen does not explicitly teach notification in a predetermined area.
Karandikar, however, does teach and display notification information including synchronization of the first data received from the external electronic device in a predetermined area for the notification information on the touch screen display; ad display notification information indicating synchronization of the second data received from the external electronic device in the predetermined area for the notification information on the touch screen display, (Fig. 6, para. 80; tray utility includes a status icon providing information about backup. Expanded view with “Last Backup Run” and “Status” being success is displayed in Fig. 6. Both the icon in the tray and the expanded view window are predetermined areas that display notifications of the synchronization. See also Luo, para. 36; progress of synchronization stored.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Chen with the display in order to determine the status of the synchronization. (Karandikar, para. 80, Fig. 6)
But modified Chen does not explicitly teach a health application.
Duddy, however, does teach displaying execution of a health application. (Fig. 1, paras. 26-27; computing device includes GUI to display users heart rate with activity tracking application.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Chen with the health application in order to receive biometric data for display to the user. (Duddy, paras. 2-5, 26-27)

With respect to Claim 7, modified Chen teaches the electronic device of claim 1, and Chen also teaches wherein the instructions are further configured to cause the processor to classify types of the received data according to a transmission level based on at least a portion of the priority information in the priority table of the electronic device. (Figs. 3-5, paras. 40-42; user device generates a download request. The download request nominates particular types of information (the securities codes) as being a certain level of frequency of updates, which is a priority table. In the example of Fig. 3A, data for A9 is the highest level. A6-8 and A10-12, which are also visible on the screen, are given the second highest level. A1-5 and A13-25 are given the third highest level and all other data is given the fourth highest level.)

 (Fig. 3A, para. 40; user device generates a download request. The download request nominates particular types of information (the securities codes) as being a certain level of frequency of updates, which is a priority table. In the example of Fig. 3A, data for A9 is the highest level. A6-8 and A10-12, which are also visible on the screen, are given the second highest level. A1-5 and A13-25 are given the third highest level and all other data is given the fourth highest level. Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule. Application of a known technique for predictable results and benefits is obvious (see MPEP 2143(I)(C) and (D)) as is simple substitution (see MPEP 2143(I)(B). Therefore it would have been obvious to one of ordinary skill prior to the effective filing date to receive a priority table from an external device and transmit data based on the priority in order to allow the device to receive updates for the most important data more quickly.)

With respect to Claim 10, modified Chen teaches the electronic device of claim 9, and Chen also teaches wherein the instructions are further configured to cause the processor to: transmit the data to the external electronic device in an order of priority based on at least a portion of the priority table of the external electronic device (Fig. 3A, para. 40; user device generates a download request. The download request nominates particular types of information (the securities codes) as being a certain level of frequency of updates, which is a priority table. In the example of Fig. 3A, data for A9 is the highest level. A6-8 and A10-12, which are also visible on the screen, are given the second highest level. A1-5 and A13-25 are given the third highest level and all other data is given the fourth highest level. Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule.)
identify a transmission level of the data type based on at least a portion of the priority table of the external electronic device (Fig. 3A, para. 40; user device generates a download request. The download request nominates particular types of information (the securities codes) as being a certain level of frequency of updates, which is a priority table. In the example of Fig. 3A, data for A9 is the highest level. A6-8 and A10-12, which are also visible on the screen, are given the second highest level. A1-5 and A13-25 are given the third highest level and all other data is given the fourth highest level. Fig. 3B, paras. 18-20, 40, 54, 69; Priority is sent to server, and server will update in data types in real time according to the update schedule.)
And Karandikar also teaches when a data transmission scheme is a first transmission scheme, and (para. 68-70; system may identify a particular type of connection that data can transfer over such as allowing a first type of data over wireless, but a second type of data over wired.)
and transmit the data through a communication device corresponding to the identified transmission level among a plurality of communication devices when the data transmission scheme is a second transmission scheme. (Transmission level was previously taught. para. 68-70; system may identify a particular type of connection that data can transfer over such as allowing a first type of data over wireless, but a second type of data over wired. Wired communication is a communication means among a plurality of communication means.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 17, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 19, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 20, it is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying. 


Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (US Pub. 2015/0312751) in view of Luo (US Pub. 2012/0203850), in view of Karandikar (US Pub. 2013/0332505) in view of Duddy (US Pub. 2017/0049335), and further in view of Chan (US Pub. 2014/0289189).
With respect to Claim 2, modified Chen teaches the electronic device of claim 1, but does not explicitly teach a default priority table.
Chan, however, does teach wherein the instructions are further configured to cause the processor to receive a default priority table corresponding to user profile information of the electronic device among a plurality of priority tables from an external server and configure the received default priority table as the priority table of the electronic device. (paras. 15, 25-28; system may choose different priority for files based upon whether the user is adding a new device or not, which is a default priority corresponding to user profile information. Figs. 2-3, paras. 32-39, 49; servers external to devices stores the sync policies. Since there are multiple users and users may set customized policies as well as the default policy, the system chooses from among a plurality of priority tables. See also para. 28; administrator may set the policy, user may customize policy, user may generate other policies, which are a plurality of priority tables.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Chen with the default list so that a user can quickly prioritize common data types.

With respect to Claim 3, modified Chen teaches the electronic device of claim 2, and Chan also teaches wherein the instructions are further configured to cause the processor to periodically receive the default priority table from the external server and update the priority table of the electronic device based on at least a portion of the received default priority table. (para. 28, 32, 34, 60; administrator can manage a default policy. This suggests a transmission to receive the updated default table if the user is not using all custom values.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 4, modified Chen teaches the electronic device of claim 2, and Chen also teaches wherein the instructions are further configured to cause the processor to generate a personalized priority table based on at least a portion of the default priority table received from the external server and the personal data stored in the electronic device in response to a selection of generating the personalized priority table and configure the generated personalized priority table as the priority table of the electronic device. (paras. 40-42; user selection changes priority table. See also Chan, paras. 34-38; user may set priorities.)

With respect to Claim 5, modified Chen teaches the electronic device of claim 4, and Chan also teaches wherein the instructions are further configured to cause the processor to update the priority table of the electronic device corresponding to the personalized priority table based on at (para. 35; Criterion for identifying priority files may include size or modified date, so when the file is changed it changes the modified date and therefore may change the priority of the file, changing the priority table. para. 25; system syncs added or changed files, so changing a previously transferred file may give it a priority of greater than zero. Para. 33, 37; access to files may control its priority.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 6, modified Chen teaches the electronic device of claim 4, and Chan also teaches wherein the instructions are further configured to cause the processor to configure the default priority table as the priority table of the electronic device in response to a selection of cancelling generating the personalized priority table in a state in which the personalized priority table is configured as the priority table of the electronic device. (para. 28, 32, 34, 60; administrator may define policy that user can customize, admin may manage policies. Examiner asserts that the administrator setting a first policy and then managing policies suggests a cancellation of a customized policy. Regardless, it is clear from the parent claim that default policies exist and it would have been obvious to one of ordinary skill prior to the effective filing date to cancel a personalized priority table in order to allow an administrator to set common priorities for all users in order to ensure that particular data is given a consistent priority.)
The same motivation to combine as the parent claim applies here.

With respect to Claims 12-16, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2015/0312751) in view of Luo (US Pub. 2012/0203850), in view of Karandikar (US Pub. 2013/0332505) in view of Duddy (US Pub. 2017/0049335) and further in view of Chan (US Pub. 2014/0289189).
Examiner asserts that Karandikar teaches the transmission scheme of Claim 10 on its own, but to the extent that transmission scheme may require parallel versus serial downloading, Examiner cites Chen. Therefore, under this ground of rejection modified Chen does not explicitly teach transmission schemes.
Chan, however, does teach a first/second transmission scheme (paras. 44-48, 82; system may download some files from a proximate device over Wi-Fi and download other files from the server. System can run actions in parallel.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the device of modified Chen with the transmission schemes to allow a device to get data faster by downloading from multiple locations at once.




Remarks
Applicant argues at Remarks, pg. 10 that Chen and Luo do not “teach or suggest displaying a snapshot of merchandise information coded A9 in the area of the display window where merchandise information coded A9 is displayed.”
Although this particular argument is not coextensive with the scope claimed, Examiner agrees with the thrust of the argument inasmuch as it asserts that Chen/Luo do not render obvious the amended display provisions. Examiner brings Karandikar from the dependent claims up to the independent claims to reject the feature, citing new paragraphs.
The remaining new feature of the claims is displaying execution of a health application. Examiner cites Duddy to teach the feature.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449